Title: To George Washington from Major General Israel Putnam, 20 October 1778
From: Putnam, Israel
To: Washington, George


          
            Mandovels [N.Y.] the 20 of october 1778
          
          Inclosed I send you by Expres your Leattor and won to Coll Thackston or Collo. litel the Expres Left this at  a Clock at night and hop thay wil Com saf to hand Dannel has not returned yeat nor have I heard any thing of him your Exelancys request as to wintor quartors for the trops is beyond what I can protend to tel without I knew the intention of the Enemy but if the Enemy Continnu in New york I think thare ought to be 3 or 4 Birgaids Stationed at hors neack and sawpits and at harrisons purChis and as many at Newark and Elisabath town and in them parts and won Brigad at Weast p[o]int the reson that I plas but won Bregaid at West p[o]int is the Difecutly of suplieng them and the Impractabilety of thar comming up the rever in the wintor the oather to be stationed in a Lin from fishkils Eastword in a lin so as to be Abel to act at any won plas Shuld the Enemy Atempt any thing in the wintor Season. I am your Excelancys Most obedant humbel sarvant
          
            Israel Putnam
          
        